                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELLEN GERHART, et al.,                         :
    Plaintiffs                                 :           No. 1:17-cv-01726
                                               :
              v.                               :           (Judge Kane)
                                               :
ENERGY TRANSFER                                :
PARTNERS, L.P., et al.,                        :
    Defendants                                 :

                                           ORDER

       AND NOW, on this 30th day of March 2020, upon consideration of Defendants’ motions

to dismiss Plaintiffs’ second amended complaint (Doc. Nos. 61-64), and in accordance with the

Memorandum entered concurrently with this Order, IT IS ORDERED THAT the motions are

GRANTED IN PART and DENIED IN PART as follows:

   1. Defendant TigerSwan LLC (“Defendant TigerSwan”)’s motion to dismiss (Doc. No. 61)
      is GRANTED IN PART and DENIED IN PART as follows:

          a. Defendant TigerSwan’s motion to dismiss is GRANTED as to Plaintiffs’
             invasion of privacy claims asserted in Count VII to the extent that they are
             premised on a theory of intrusion upon seclusion;

          b. Plaintiffs’ invasion of privacy claims asserted in Count VII against Defendant
             TigerSwan (Doc. No. 60) are DISMISSED WITHOUT PREJUDICE to the
             extent that they are premised on a theory of intrusion upon seclusion; and

          c. Defendant TigerSwan’s motion to dismiss is DENIED as to Plaintiffs’ nuisance
             claims asserted in Count VI, Plaintiffs’ invasion of privacy claims asserted in
             Count VII to the extent that they are premised on a false light theory, and
             Plaintiffs’ trespass claims asserted in Count VIII;

   2. Defendants Energy Transfer Partners, L.P., Sunoco Logistics, L.P., and Sunoco Pipeline,
      L.P. (the “Sunoco Defendants”)’ motion to dismiss (Doc. No. 62) is GRANTED IN
      PART and DENIED IN PART as follows:

          a. The Sunoco Defendants’ motion to dismiss is GRANTED as to Plaintiffs’ federal
             law claims asserted in Counts I, II, III, and IV; abuse of civil process claims
             asserted in Count V; and trespass claims asserted in Count VIII to the extent that
             they are premised on the tree-cutting in April of 2016;
       b. Plaintiffs’ federal law claims asserted in Counts I, II, III and IV; abuse of civil
          process claims asserted in Count V; and trespass claims asserted in Count VIII to
          the extent they are premised on the tree-cutting in April of 2016 against the
          Sunoco Defendants (Doc. No. 60) are DISMISSED WITHOUT PREJUDICE;
          and

       c. The Sunoco Defendants’ motion to dismiss is DENIED as to Plaintiffs’ nuisance
          claims asserted in Count VI, invasion of privacy claims asserted in Count VII, and
          trespass claims asserted in Count VIII to the extent they are premised on the
          alleged actions of the infiltrator;

3. Defendant Nick Johnson (“Defendant Johnson”)’s motion to dismiss (Doc. No. 63) is
   GRANTED IN PART and DENIED IN PART as follows:

       a. Defendant Johnson’s motion to dismiss is GRANTED as to Plaintiffs’ invasion
          of privacy claims asserted in Count VII to the extent they are premised on an
          intrusion upon seclusion theory;

       b. Plaintiffs’ invasion of privacy claims asserted in Count VII against Defendant
          Johnson (Doc. No. 60) are DISMISSED WITHOUT PREJUDICE to the extent
          that they are premised on an intrusion upon seclusion theory; and

       c. Defendant Johnson’s motion to dismiss is DENIED as to Plaintiffs’ invasion of
          privacy claims asserted in Count VII to the extent that they are premised on a
          false light theory;

4. Defendants William Benson (“Defendant Benson”), Trooper Dunsmore (“Defendant
   Dunsmore”), and Michael Ehgartner (“Defendant Ehgartner”) (the “PSP Defendants”)’
   motion to dismiss (Doc. No. 64) is GRANTED IN PART and DENIED IN PART as
   follows:

       a. The PSP Defendants’ motion to dismiss is GRANTED as to Plaintiff Lotorto’s
          malicious prosecution claim against Defendant Benson asserted in Count I,
          Plaintiff Ellen Gerhart’s malicious prosecution claim against Defendant
          Dunsmore asserted in Count I, Defendant Lotorto’s false arrest claims against
          Defendants Ehgartner and Benson asserted in Count II, Plaintiff Elise Gerhart’s
          Equal Protection claim against Defendant Dunsmore asserted in Count III, and the
          First Amendment retaliation claims against Defendants Dunsmore, Ehgartner, and
          Benson asserted in Count IV;

       b. Plaintiff Lotorto’s malicious prosecution claim against Defendant Benson asserted
          in Count I, Plaintiff Ellen Gerhart’s malicious prosecution claim against
          Defendant Dunsmore asserted in Count I, Defendant Lotorto’s false arrest claims
          against Defendants Ehgartner and Benson asserted in Count II, Plaintiff Elise
                                            2
           Gerhart’s Equal Protection claim against Defendant Dunsmore asserted in Count
           III, and the First Amendment retaliation claims against Defendants Dunsmore,
           Ehgartner, and Benson asserted in Count IV (Doc. No. 60) are DISMISSED
           WITHOUT PREJUDICE; and

       c. The PSP Defendants’ motion to dismiss is DENIED as to Plaintiff Lotorto’s
          malicious prosecution claim against Defendant Ehgartner asserted in Count I and
          Plaintiff Ellen Gerhart’s false arrest claim against Defendant Dunsmore asserted
          in Count II; and

5. Plaintiffs may file a third amended complaint within thirty (30) days of the date of this
   Order. If Plaintiffs choose to file a third amended complaint, they must cure the
   deficiencies identified in the accompanying Memorandum as to each dismissed claim
   they choose to reassert. If Plaintiffs fail to file a third amended complaint within thirty
   (30) days of the date of this Order, the case shall proceed with the remaining claims
   asserted in the second amended complaint, and the claims dismissed without prejudice in
   this Order will be dismissed with prejudice.

                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania




                                            3
